Title: From James Madison to George Washington, 2 December 1788
From: Madison, James
To: Washington, George


Dear Sir
Philada. Decr. 2d. 1788
The information conveyed in your favor of the 17th. ulto. lays me under great obligations. It was by no means my wish to have imposed the task of so full and particular a view of the subject. The general result in your own mind was all that I had in contemplation.

One of the papers herewith enclosed will shew you the state of the election for the Senate in Massts. It was understood here that Mr. Bowdoin was appointed & I have transmitted the error to some of my correspondents. N. Hampshire has made choice of President Langdon & Judge Bartlett. N. Jersey of Mr. Patterson and Docr. Elmer. Delaware of Mr. Reed and Mr. Bassett. South Carolina has postponed her choice till January. Mr. Izard, Mr. J. Rutledge, Mr. Butler and Mr. C. Pinkney are the subjects of conversation. Penna. alone has arrived at the elections for the other branch. The entire result is not yet known; but a sufficient number of the Counties have been heard from to warrant a confidence that 7 out of the 8, and a probability that the whole eight, will be found in the federal ticket. This prospect is on the whole auspicious; and shews the folly of Virga if the measures of the legislature are to be taken for the sense of the State in urging another Convention at this time. The real friends to the object professed by the leaders at Richmond, ought to see that the only hope of obtaining alterations lies in not aiming at too many, and in being conciliatory as to the mode.
I came to this City with a view either to return to New York or proceed to Virginia as circumstances might require. I was not sure that the spirit of party might not take pleasure in superseding the opportunity of remaining longer in N. York. That I find has not been the case and a task which I had assigned myself for the winter, or rather a part of it, would be favored by a situation in which I could have access to the papers of Congress. On this account, a return to N York for the ensuing fraction of a year would not be inconvenient. But I am pressed much on several quarters to try the effect of presence on the district into which I fall, for electing a Representative; and am apprehensive that an omission of that expedient, may eventually expose me to blame. At the same time I have an extreme distaste to steps having an electioneering appearance, altho’ they should lead to an appointment in which I am disposed to serve the public; and am very dubious moreover whether any step which might seem to denote a solicitude on my part would not be as likely to operate against as in favor of my pretensions. In this situation, I am not clearly & finally decided as to the part which ought to be taken. When I see the counties with which Orange is associated, I shall perhaps be more able to form some estimates which should influence my determination. This information I hourly expect, and in case it should induce me to continue my course to Virginia, I shall leave this immediately, or at least as soon as I can bear the journey. I have for some time past been much indisposed with the piles. They have not yet entirely gone off; and may possibly detain me for some days longer than the season would otherwise admit. With every sentiment of esteem & affection I am Dear Sir your Mo: Obed: hble servt
Js. Madison Jr
